DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dron et al. (US 2009/0032673 A1) in view of Zheng et al. (US 2014/0061426 A1).

Regarding claim 1, Dron teaches a rear engine attachment system for an engine of an aircraft (“The present invention relates to a suspension for suspending a turbine engine from the structure of an aircraft”, Abstract), the rear engine attachment system comprising: an attachment wall with a lower surface , a rear engine attachment (Fig. 1) comprising a beam (Fig. 1, “beam”, 


However, in an analogous aircraft engine attachment art, Zheng teaches an engine pylon (Fig. 1) comprising, in its lower part, a lower spar (Figs. 1-2, “pylon”, 70); a bore in the lower spar (Fig. 2, bores shown at least at 108 & 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dron to further include an engine pylon comprising, in its lower part, a lower spar; a bore in the lower spar, as taught by Zheng, since Dron discusses a suspended attachment to an aircraft (Abstract and Para. [0022]), it would have been obvious to one skilled in the art to conclude that the attachment system of Dron is capable of being used with traditional aircraft engine pylon spar system disclosed by Zheng. 

Regarding claim 3, Dron as modified by Zheng teaches an aircraft having a structure, an engine and a rear engine attachment system according to claim 1 (see claim 1 above), wherein the engine pylon is fixed to the structure (Zheng, Fig. 1; note, described by Dron as well in the Abstract), and wherein a rear part of the engine is fixed to the at least one second connection point (Dron, Fig. 1, “arm”, 4).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dron et al. (US 2009/0032673 A1) in view of Zheng et al. (US 2014/0061426 A1), further in view of Levert et al. (US 2003/0025033 A1).

Regarding claim 2, Dron as modified by Zheng teaches the rear engine attachment system according to claim 1 but does not expressly disclose further comprising a backup safety fixing point that is activated in an event of failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon, wherein the backup safety fixing point is made up of a clevis provided in the beam and a pin that is fitted into bores in the clevis and that passes through a bore in the engine, of which a diameter is greater than a diameter of the pin, wherein the clevis of the beam is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall, and wherein a pin realizing the backup safety fixing point passes in succession through a bore in the front wall, a bore in the front flank, the bore in the engine, a bore in the rear flank and a bore in the rear wall
However, Zheng further teaches comprising a backup safety fixing point (Figs. 2-4, “waiting link”, 76) that is activated in an event of failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon (“If one of the primary links 74 fails, the gas turbine engine 20 drops relative to the pylon 70 in a substantially downwardly direction X. In response to the gravity of the gas turbine engine 20, the waiting link 76 becomes engages”, para. [0053]), wherein the backup safety fixing point is made up of a pin (Fig. 2, “member” 114, shown as a pin) that is fitted into a bore (Fig. 2, hole around 114) in the engine (Fig. 2, plate behind 76, outlined with a dashed line), of which a diameter is greater than a diameter of the pin (Fig. 2, diameter of hole at 114 shown larger than the diameter of “member” 114), and wherein the pin realizing the backup safety fixing point (Fig. 2, “member” 114 in “waiting link” 76) passes in succession through a bore in the front wall (Fig. 2, hole around “member” 114; Fig. 4 shows front and rear wall of 76), the bore in the engine (Fig. 2, plate with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dron as modified by Zheng comprising a backup safety fixing point that is activated in an event of failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon, wherein the backup safety fixing point is made up of a pin that is fitted into a bore in the engine, of which a diameter is greater than a diameter of the pin, and wherein the pin realizing the backup safety fixing point  passes in succession through a bore in the front wall, the bore in the engine, bore in the rear wall, as further taught by Zheng, to prevent total mechanical failure in the event of a single link failure with one configuration of a known safety feature implemented in engine attachments.
	Dron as modified by Zheng does not expressly disclose wherein the backup safety fixing point is made up of a clevis provided in the beam, the pin that is fitted into bores in the clevis; wherein the clevis of the beam is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall; a bore in the front flank, a bore in the rear flank. 
	However, in an analogous aircraft engine attachment art, Levert teaches wherein the fixing point is made up of a clevis (Fig. 1, “yokes”, 34 & 36) provided in the beam (Fig. 1), the pin (Fig. 2, “bolt”, 42) that is fitted into bores in the clevis (Fig. 2 shows “bolt” 42 through bores of “yoke” 34); wherein the clevis of the beam (Fig. 1) is formed by the intermediate clevis that is sandwiched between the front wall and the rear wall (Fig. 4 shows 34b between front and back walls of “yokes” 34); a bore in the front flank, a bore in the rear flank (Fig. 2 shows bores through each wall and flanke of “yoke” 34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647